         Case 3:21-cv-00010-BSM Document 5 Filed 03/08/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

LISA MURPHY                                                             PLAINTIFF
ADC #760343

v.                         CASE NO. 3:21-CV-00010-BSM

P. MALOTT, et al.                                                    DEFENDANTS

                                      ORDER

      Having reviewed the entire record de novo, Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 4] is adopted. Accordingly, Lisa Murphy’s claims are

dismissed without prejudice.

      IT IS SO ORDERED this 8th day of March, 2021.




                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
